Citation Nr: 0811467	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for periodontal disease, 
for purposes of eligibility for VA dental treatment.

2. Entitlement to service connection for chronic sinusitis.

3. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional heart disability and pulmonary embolism 
following a total right knee replacement surgery performed at 
a VA facility in April 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from August 1947 to December 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 1999 and September 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona. The November 1999 rating decision 
denied service connection for fungus of the feet, maxillary 
sinus infection, and periodontal disease. The September 2003 
rating decision denied the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151.

In May 2006 this case was remanded to the RO for additional 
development. Subsequently, by rating action in July 2006 
entitlement to service connection for degenerative joint 
disease of the right knee was granted; and, by rating action 
in November 2007 entitlement to service connection for a 
chronic fungal disability of both feet was granted. Therefore 
these issues are no longer before the Board.

The Board now proceeds with its review of the appeals for 
entitlement to service connection for periodontal disease, 
chronic sinusitis, and entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151.

In April 2006, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1. Objective medical evidence does not show that the veteran 
has a current dental condition resulting from a combat wound 
or other service trauma.

2. The preponderance of the competent evidence is against 
finding that the veteran has a disorder manifested by chronic 
sinusitis.

3. The weight of the competent and probative evidence is 
against a conclusion that additional heart disability and 
pulmonary embolism following a total right knee replacement 
surgery performed at a VA facility in April 2000 was a 
proximate result of carelessness, negligence, lack of proper 
skill, error in judgment, or an event not reasonably 
foreseeable in the furnishing of medical care by VA.


CONCLUSIONS OF LAW

1. The criteria for service connection for periodontal 
disease for VA outpatient dental treatment have not been met. 
38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 
17.161 (2007).

2. Chronic sinusitis was not incurred in or aggravated during 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303 (2007).

3. The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional heart 
disability and pulmonary embolism following a total right 
knee replacement surgery performed at a VA facility in April 
2000 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.358, 
3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2001, November 
2003, and May 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.   VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The claimant 
was provided the opportunity to present pertinent evidence.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

I. Entitlement to service connection for periodontal disease, 
for purposes of eligibility for VA dental treatment.

Under applicable law, veterans having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. 38 U.S.C.A. § 1712(a)(1)(C; 38 
C.F.R. § 17.161(c) (referred to as Class II (a) eligibility).

Under 38 C.F.R. § 17.161(b)(2), veterans who have a service- 
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (1) they were 
discharged under conditions other than dishonorable from a 
period of active military service of not less than 180 days; 
(2) application for treatment was made within one year after 
such discharge; and (3) a VA dental examination is completed 
within 14 months after discharge, unless delayed through no 
fault of the veteran.

The VA General Counsel (GC) has held that, for purposes of 
determining whether a veteran has Class II (a) eligibility 
for dental care, the term "service trauma" does not include 
the intended effects of treatment provided during a veteran's 
military service. VAOPGCPREC 5-97 (Jan. 22, 1997). In its 
opinion on the subject, the GC noted, among other things, 
that the term "trauma" is ordinarily defined as a "physical 
injury caused by a blow, or fall . . ." or as a "wound; an 
injury inflicted more or less suddenly, by some physical 
agent." In other words, an injury. The General Counsel noted 
that treatment is given in order to remedy the effects of 
disease or injury, that dental treatment is not synonymous 
with dental trauma, and that it would be anomalous to 
conclude that the remedy for an injury or disease constituted 
further injury.

In service dental treatment records note that the veteran 
underwent periodical routine dental treatment.  There is no 
indication of periodontal disease in service.  In addition 
the service retirement examination in February 1969 noted no 
periodontal or other dental disorders requiring continued 
treatment.

The current claim was filed in July 1999.  The veteran 
alleged in his claim that he underwent radical periodontal 
surgery in June 1968 causing exposed ringed dentine areas to 
advance to the stage where his teeth were breaking off at the 
gum line.

A January 2007 VA dental examiner reviewed the claims file 
and noted no evidence of periodontal disease in service. The 
examiner noted that the veteran was seen to determine if his 
periodontal condition warranted service connection for 
treatment purposes only.  The service dental records revealed 
periodontal scaling performed on one occasion in November 
1963.  Otherwise, he had routine preventive care. The veteran 
reported that had several surgeries with stitches off and on 
for 6-8 weeks. He believed that the treating dentist cut too 
much gum away leaving his teeth exposed and prone to 
fracture. The examiner explained that this was not the case. 
It was normal to have more tooth structure to be exposed 
after periodontal surgery.  Once infection cleared up and the 
alveolar bone restored to promote an architecture conducive 
to good oral health and ease of oral hygiene and the gums 
heal.  The examiner further noted that:

Presently periodontal disease was not his 
problem.  He had teeth 10, 11, 12, & 13 
which are fracture[d] off to the gingival 
margin. Caries were present on all 4 
retained roots. Veteran feels these teeth 
fractured due to his perio surgery.  This 
is not the case, in my opinion. .. 

Periodontal disease is not a service 
connected condition.  He was treated for 
periodontal disease (although there is no 
definite Dx in his records] while in the 
service. His periodontal disease is under 
good control at present.  His periodontal 
disease is not service related in my 
opinion as it is a function of one's oral 
hygiene, genetic predisposition, or other 
contributing factors such as smoking or 
systemic disease such as diabetes.  [The 
veteran] also had preventive dental care 
and exam 2 weeks prior to separation and 
therefore was not eligible for class II 
benefits thru the VA.

The veteran has submitted numerous statements claiming that 
he currently suffers from periodontal disease as a result of 
dental treatment in service.  He has submitted several 
statements alleging that treating dentists have opined that 
this is so.  In October 1999, Col. Bersano, Chief Dental 
Officer, at Ft. Huachuca submitted a note with the veteran's 
record of treatment in which he stated, "I do not recall 
making any comment about [the veteran's] previous periodontal 
surgery." None of the treating dentists have submitted any 
supporting medical opinions, and none of the medical records 
provide objective, competent evidence of any relationship to 
service. 

The real question here, in terms of establishing eligibility, 
is whether the periodontal treatment allegedly done in 
service can be considered "trauma" for purposes of 38 C.F.R. 
§ 17.161. Even assuming that the veteran had undergone 
periodontal treatment in service, based on the analysis and 
reasoning contained in VAOPGCPREC 5-97, the Board finds that 
it cannot be considered a 'trauma." The claim for service 
connection for disability due to dental trauma, for purposes 
of VA dental treatment, must therefore be denied.

The only evidence that tends to connect periodontal disease 
to service is that offered by the veteran himself. A 
layperson is not, however, competent to provide evidence as 
to matters requiring specialized medical knowledge, skill, 
expertise, training or education. Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). Therefore, lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of no probative value towards establishing 
a link between his military service and his claims of 
entitlement to service connection for periodontal disease. 
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

In this case, the Board is bound by the analysis in 
VAOPGCPREC 5- 97. The appeal must be denied.


II. Entitlement to service connection for chronic sinusitis.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.

Analysis

The veteran contends that he currently suffers from chronic 
sinusitis as a result of military service. He requests that 
he be afforded the benefit of the doubt.

At a January 2007 VA examination the examiner after reviewing 
the medical records and examining the veteran noted that 
there were 2 documented episodes of sinusitis in service. The 
veteran was treated in service with antibiotics for an 
impacted right maxillar sinus.  Since that time he had been 
treated for chronic rhinorrhea. He had one episode of 
labrintitis in 1989.  Examination revealed no sinus 
tenderness or nasal obstruction.  The examiner found no 
evidence for chronic sinusitis inservice or since.  Therefore 
he opined that no chronic sinusitis incurred in or was 
aggravated by service.

Notwithstanding the veteran's assertion that chronic 
sinusitis was the result of service, the preponderance of the 
competent medical evidence of record is against his 
assertions. In fact there is no medical evidence that the 
veteran is currently suffering from or being treated for 
chronic sinusitis.

Even assuming that the appellant presented sinusitis in-
service, the absence of any competent medical evidence 
showing a nexus to service and/or a continuity of 
symptomatology since discharge is fatal to this claim. 
Moreover, the appellant as a lay person untrained in the 
field of medicine is not competent to offer an opinion 
addressing the etiology of his alleged disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As there is no competent evidence supporting the veteran's 
theories, or any other theory of entitlement to service 
connection, the claim is denied

III. Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for additional heart disability and pulmonary embolism

The veteran claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional heart 
disability and pulmonary embolism following total right knee 
replacement surgery.  

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability were service-connected. For purposes of this 
section, a disability is a qualifying additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004). Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

Background

The veteran was admitted to the Tucson VAMC on April 20, 2000 
and underwent a total knee arthroplasty (TKA), right knee.  
At the time of the surgery the veteran was prescribed 
Warfarin.  He subsequently developed a body rash over his 
back which was spreading to his chest.  This was felt to have 
been a medication allergy reaction.  The veteran's Warfarin 
treatment was stopped and he was treated with aspirin and 
Triamcinolone cream locally which improved the rash.  By the 
time he was discharged on May 4, 2000 the rash had resolved.

In September 2000 the veteran was admitted to the VAMC with 
right sided chest pains.  A CT scan discovered a pulmonary 
embolism.  The veteran was started on heparin and Coumadin 
(Warfarin).  The diagnosis was pulmonary embolism and atrial 
fibrillation.  The treatment for both conditions was 
anticoagulation with Warfarin. 

The veteran in August 2002 filed a tort claim against the VA 
alleging among other claims that in April 2000 the VA 
withheld Coumadin subsequent to the total knee arthroplasty 
without explanation resulting in an acute pulmonary embolism, 
atrial fibrillation, and high blood pressure five months 
later.   

In a January 2004 VA examination the veteran's claims file 
and his medical records were reviewed by the examiner.  The 
examiner noted that the veteran had been diagnosed with a 
pulmonary embolism in September 2000 and had been maintained 
on wafarin anti-coagulation since then.  There was no 
evidence of a recurrence of thromboembolic disease since 
then.  He developed IV infiltration of his left arm from an 
IV post-operative with significant swelling of the arm.  The 
IV was replaced and the issue resolved over the next day.  

The examiner noted that at the time of the right knee surgery 
he was started on Warfarin.  The veteran's recollection was 
that he was treated for only 3-5 days and it was discontinued 
because of a body rash attributed possibly to Warfarin.  He 
had persistent right leg swelling after surgery and had 
ultrasound testing which found no clot but the lower leg 
swelling never fully resolved.  The only side affect of 
Warfarin as noted was some mild easy bruising. The May 2000 
discharge summary revealed that the veteran upon admittance 
had a maculopapular rash over his back which increased on the 
second day spreading to the upper chest.  It was believed 
that the rash could be secondary to medication and his 
medications were adjusted.  The only new medication added had 
been Coumadin which may have caused the rash and it was 
withheld. He was treated with aspirin and Triamcinolone cream 
locally which improved the rash.  By the time he was 
discharged on May 4, 2000 the rash had resolved. The veteran 
was referred to ultrasound and deep vein thrombosis was ruled 
out.  He was hospitalized in September 2000 for a pulmonary 
embolism right leg with atrial fibrillation and Warfarin was 
administered.  

Regarding the contention that the VA negligently and 
carelessly withheld anti-coagulation medication at the time 
of the claimant's right knee replacement in April 2000 which 
led to a pulmonary embolism and atrial fibrillation; the 
examiner opined that: 

Review of the records shows that the 
veteran was given seven days of Warfarin 
therapy at the time of his knee 
replacement, which complies with current 
standard of practice and recommendations 
......   Furthermore, although the Warfarin 
might have been continued for another few 
days if the higher end of the 
recommendation were to be followed, it 
was discontinued with good reason, 
because of a total body rash which at 
that time was of unclear etiology.

The veteran has contended in various 
statements that [he] the VA should have 
known he was at particularly high risk 
for thromboembolic disease because of 
prior DVTs-and that therefore this 
should have influenced any decision to 
discontinue therapy-but no evidence of 
prior DVT could be found, (superficial 
thrombophlebitis, which he may or may not 
have had in the past, would not be 
equivalent to the type of prior 
thromboembolic disease that would 
significantly increase the risk of DVT 
and pulmonary embolism.)

It should also be noted that the 
veteran's pulmonary embolus and 
associated fibrillation did not manifest 
until five months after the total knee 
replacement and that he had a negative 
Duplex scan on April 27 (10 days after 
the knee replacement) and was seen by 
orthopedics on July 27, at which time no 
concern for DVT as raised.

Based on this:

a.	The VA did not negligently and 
careless[ly] withhold anti-coagulation 
medication; in fact, current 
guidelines were followed and [and] 
anti-coagulation stopped at the lower 
end of the recommend duration for good 
reason.  And no evidence could be 
found suggesting that the veteran was 
at high risk, which might have 
affected decision making on stopping 
Warfarin.

b.	Given the length of time between the 
knee replacement and the PE [pulmonary 
embolism], it is also unlikely that 
the duration of Warfarin therapy at 
the time of the knee replacement was a 
contributing factor to the subsequent 
development of the PE.

The veteran has expressed his belief that he suffered a 
pulmonary embolism and atrial fibrillation as a result of VA 
withholding Warfarin during his hospitalization following 
surgery.  However, as the veteran has not been shown to be a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation. It is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation. Jones v. Brown, 7 Vet. App. 134, 137 (1994). 
The veteran's lay opinions as to medical causation cannot be 
accepted as competent evidence. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); See also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).

The Board notes that in numerous documents the veteran has 
alleged that treating physicians have agreed with his 
personal opinion.  However, a review of the extensive claims 
file does not reveal any medical opinions in support of the 
veteran's claim.

In contrast, the VA examiner's medical opinion in the January 
2007 VA examination, indicated that the VA did not 
negligently and carelessly withhold anti-coagulation 
medication, anti-coagulation stopped at the lower end of the 
recommended duration for good reason, and there was no 
evidence suggesting that the veteran was at high risk, which 
might have affected decision making on stopping Warfarin.

Finally, given the length of time between the knee 
replacement and the pulmonary embolism (5 Months), it was 
unlikely that the duration of Warfarin therapy at the time of 
the knee replacement was a contributing factor to the 
subsequent development of the pulmonary embolism.

The VA examiners' opinion is the only competent opinion 
regarding the relationship between the VA treatment and the 
claimed disability. This opinion is against the claim for 
compensation for heart disability and pulmonary embolism 
resulting from VA treatment.

There is no competent evidence that the proximate cause of 
any current heart disability and pulmonary embolism was 
negligence or other fault on VA's part, or that the proximate 
cause of additional disability was an event which was not 
reasonably foreseeable.

Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

ORDER

Service connection for periodontal disease, for purposes of 
eligibility for VA dental treatment is denied.

Service connection for chronic sinusitis is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional heart disability and pulmonary embolism 
following a total right knee replacement surgery performed at 
a VA facility in April 2000, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


